The opinion of the court was delivered by
Allen, J.:
On the 9th day of August, 1888, the plaintiff in error recovered a judgment against the defendants for a certain stock of merchandise, and for the sum of $2,929.17, the value thereof, in case a return thereof could not be had. An execution was issued on the judgment, and garnishment proceedings were thereupon instituted against C. M. Shimeall, M. F. Brown, and H. Evans, each of whom returned an an*615swer showing indebtedness to J. Y. Farwell & Co. Thereupon the plaintiff moved for judgment against the garnishees on their answers. This motion was overruled, and an order entered discharging the garnishees.
The only errors assigned in this court are in refusing to enter judgment against the garnishees, and in discharging them from liability. Although the point is not raised by the defendants in error, either in the motion to dismiss or in the brief, it is apparent to the court on the face of the record that the only parties against whom any relief is asked are not before the court. The garnishees were not made parties to the case-made which was settled by the court, are not named in the petition in error, nor have they ever been summoned, or or entered an appearance in this court. Any order we might make affecting their interests would be a mere nullity, without the slightest value to the plaintiff in error. The order complained of discharging the garnishees in no manner affected the validity of the judgment, which the plaintiff has been at all times, and still is, entirely at liberty to enforce against the principal defendants. The petition in error is dismissed.
All the Justices concurring.